Citation Nr: 0712577	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-08 151	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Hepatitis C.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service 
connection for Hepatitis C.

2.  The evidence pertaining to Hepatitis C received 
subsequent to the January 2002 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim and is not cumulative or 
redundant, but does not raise a reasonable possibility of 
substantiating the claim.   

3.  The veteran does not have a current diagnosis of PTSD.

4.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active military service, and is not 
otherwise shown to be causally or etiologically related to 
service.

5.  The veteran's tinnitus was not incurred in or aggravated 
by active military service, and is not otherwise shown to be 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1. The RO's January 2002 decision, that denied service 
connection for Hepatitis C is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2. New and material evidence has not been received to reopen 
the veteran's claim for service connection for Hepatitis C. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2006).

4.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006).

5.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

In June 2004, the veteran submitted a claim for service 
connection for hepatitis C, claiming he contracted this 
disorder while on active duty.  His claim has been addressed 
by VA previously.  In a rating decision of January 2002, the 
RO denied this claim noted that there was no evidence in 
service showing that he had the disorder nor was there any 
evidence relating his current diagnosis with military 
service.  The decision was based upon review of the veteran's 
service medical records and reports from his private 
physician.  

For claims received on or after August 29, 2001, a claim 
shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that 
is final.  Evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim.  "Material" evidence is evidence which relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the January 2002 denial of the 
veteran's claim for service connection for Hepatitis C 
includes VA treatment records, private medical treatment 
records, records from the National Personnel Records Center, 
and the veteran's hearing testimony.  This evidence is new 
because it was not previously associated with the claims 
file, and is not cumulative or redundant of existing 
evidence.

In this case, the evidence is not material because it does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The VAMC treatment records, private medical 
records, VA examination, and documents from the National 
Personnel Records Center do not pertain to the veteran's 
claim for service connection for Hepatitis C.  This evidence 
does not establish an unestablished fact that his current 
diagnosis of hepatitis is related to service.  While the 
veteran's hearing testimony relates to the unestablished fact 
necessary to substantiate the claim, namely, the etiology of 
his disease, the veteran, as a lay person untrained in the 
field of medicine, is not competent to offer an opinion in 
this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran testified alternatively that he either 
contracted the disease prior to service, having been 
potentially exposed during various childhood surgeries, or 
that he contracted the disease in 


service from medical injections, sharing razors, or sharing 
toothbrushes.  The Board has considered this evidence but 
finds it does not constitute the objective medical nexus 
opinion or credible evidence of in service incurrence that is 
necessary to raise a reasonable possibility of substantiating 
the service connection claim.  For these reasons, the 
veteran's service connection claim for Hepatitis C is not 
reopened.

Service Connection Claims

A. PTSD

The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 


whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

Here, the medical evidence does not show the veteran has a 
current diagnosis of PTSD.  Although VAMC treatment notes 
indicate the veteran participates in group therapy in this 
regard, this does not constitute objective medical evidence 
of a diagnosis of PTSD specific to the veteran.  Moreover, in 
an October 2002 psychological report of Paul Rexroat, Ph.D., 
Dr. Rexroat found that the veteran's symptoms do not justify 
a diagnosis of PTSD and that his reported stressors may not 
be credible.  Dr. Rexroat found, "[the veteran] said that he 
has Post Traumatic Stress Disorder but is unable to describe 
adequate symptoms to justify such a diagnosis."  For these 
reasons, further discussion of the veteran's stressors and a 
nexus to service is not warranted and the veteran's claim is 
denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that he has PTSD 
related to service.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board notes that no PTSD VA examination has been 
conducted with respect to the veteran's claim for service 
connection.  However, the Board finds that the evidence, 
which does not reveal that the disability stemmed from 
service and does not reflect competent evidence showing a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.



Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of appropriate 
verification of an in-service stressor, referral of this case 
to obtain an examination and/or an opinion as to the etiology 
of the veteran's PTSD would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's PTSD and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
on an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that  a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here 


presented would be a useless act.  The duty to assist is not 
invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

B.  Bilateral Hearing Loss and Tinnitus

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
The veteran claims he incurred bilateral hearing loss and 
tinnitus when working on the flight deck in service.  

Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The veteran's claims for both bilateral hearing loss and 
tinnitus meet the first element of service connection. The 
veteran has bilateral hearing loss as defined by regulation, 
shown by the November 2003 VA examination. As for tinnitus, 
the veteran meets the first requirement for service 
connection because he is capable of describing the particular 
symptom of ringing in his ears.  The November 2003 VA 
examiner did not dispute the veteran's report in this regard.

 However, the claims must fail because there is no evidence 
of in service incurrence or of a nexus to service.  The 
veteran's ears were found to be normal on clinical evaluation 
at both entry and separation from service.  At separation the 
veteran did 


not note any trouble with his ears on his Report of Medical 
History.  An examination report from November 1981, 
presumably from the veteran's time in the Navy Reserve, 
similarly shows no abnormalities of the veteran's ears.  The 
veteran did not report any history of ear trouble in November 
1981 or November 1982.  The only nexus opinion associated 
with the file is from the November 2003 VA examination, in 
which the examiner found, "it is not as least as likely as 
not that the hearing loss and tinnitus are service related."  
For these reasons, the veteran's claims must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his ear conditions 
are related to service.  The veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, although at the hearing the 
veteran testified he believes the hearing in his right ear is 
worse than that in his left, despite the November 2003 VA 
audiological examination's findings, the Board finds the 
November 2003 examination was sufficient.  The examiner 
indicated the claims file was reviewed, conducted testing 
appropriate for VA purposes, and provided a clear rationale 
to support the conclusions reached. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in July 2004, and August 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information.  



The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
With specific regard to the veteran's new and material 
evidence claim for service connection for Hepatitis C, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addresses notice requirements specific to new 
and material claims.  Essentially, under Kent, the veteran 
must be apprised as to the requirements both of the 
underlying service connection claim, as well as the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

Here, the July 2004 letter from the RO sets forth the 
elements of a service connection claim and includes the 
complete standard for new and material evidence for a claim 
filed on or after August 29, 2001, which applies to the 
veteran's case.  This letter also provides notice of what 
evidence would be necessary to reopen the veteran's claim 
based on the previous denial.

For all of these reasons, the Board finds that duty to notify 
and duty to assist have been satisfied.  

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having not been submitted to reopen 
the claim for service connection for Hepatitis C, the appeal 
is denied.

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus denied. 



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


